      HEATHER E. WILLIAMS, #122664
1
      Federal Defender
2     LINDA ALLISON, #179741
      Assistant Federal Defender
3     801 I Street, 3rd Floor
      Sacramento, CA 95814
4     Tel: 916-498-5700/Fax: 916-498-5710
      Linda_Allison@fd.org
5
6     Attorney for Defendant
      DAVE PERKINS, JR.
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         )     Case No. 2:19-CR-00162-MCE
                                                       )
11                    Plaintiff,                       )     STIPULATION AND ORDER TO CONTINUE
                                                       )     SENTENCING HEARING
12   vs.                                               )
                                                       )
13   DAVE PERKINS, JR.,                                )
                                                       )     DATE: March 3, 2020
14                    Defendant.                       )     TIME: 9:15 a.m.
                                                       )     JUDGE: John A. Mendez
15                                                     )
16
17             The Federal Public Defender’s Office through Linda Allison, counsel for defendant Dave

18    Perkins, Jr., and the United States, through its counsel Assistant United States Attorney Michael

19    Redding, hereby stipulate to vacate the sentencing hearing scheduled for March 3, 2020, at 9:15

20    a.m. and set it instead for March 31, 2020, at 9:15 a.m.

21             The new schedule for Presentence report shall be as follows:
22             Reply or Statement of Non Opposition due:                March 24, 2020
23             Motion to correct the presentence report due:            March 17, 2020
24             Pre-Sentence Report due:                                 March 10, 2020
25             Written Objections to draft PSR due:                     March 3, 2020
26             Draft PSR due:                                           February 18, 2020
27    ///
28    ///

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
               United States Probation Officer Aylin McFarland has no objection to the new scheduled
1
      dates.
2
                                                         Respectfully submitted,
3
4     DATE: February 5, 2020                             HEATHER E. WILLIAMS
                                                         Federal Defender
5
                                                         /s/ Linda Allison
6                                                        LINDA ALLISON
                                                         Assistant Federal Defender
7
                                                         Attorney for Dave Perkins, Jr.
8
9     DATED: February 5, 2020                            McGREGOR W. SCOTT
                                                         United States Attorney
10
11                                                       /s/ Michael W. Redding
                                                         MICHAEL W. REDDING
12                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
1
2
3                                 IN THE UNITED STATES DISTRICT COURT
4                              FOR THE EASTERN DISTRICT OF CALIFORNIA
5
6     UNITED STATES OF AMERICA,                              ) Case No. 2:19-CR-00162-MCE
                                                             )
7                                Plaintiff,                  ) ORDER TO CONTINUE SENTENCING
                                                             ) HEARING
8             v.                                             )
                                                             )
9     DAVE PERKINS, JR.,                                     )
                                                             )
10                              Defendant.                   )
                                                             )
11                                                           )
12             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
13    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
14    its order. The Court specifically finds the ends of justice are served by continuing the currently
15    scheduled sentencing hearing date. It is ordered the March 3, 2020 sentencing hearing shall be
16    continued to March 31, 2020 at 9:15 a.m. before Hon. John A. Mendez.
17    Dated: February 6, 2020
18
19                                                              /s/ John A. Mendez_____________
                                                                HON. JOHN A. MENDEZ
20                                                              United States District Court Judge
21
22
23
24
25
26
27
28

     Stipulation and Order to Vacate and Re-Set Sentencing
     Hearing
